Dear Chief Phares:
Your request for an opinion concerning the use of drug asset forfeiture proceeds received by the Baton Rouge Police Department pursuant to La. R.S. 40:2616(B)(3)(a) was forwarded to me for research and reply.  You asked the following:
     1. May the Baton Rouge Police Department use drug asset forfeiture proceeds to help fund drug rehabilitation efforts where those efforts are either a condition of probation or are offered to an inmate who is incarcerated?
     2.  May the forfeiture proceeds be used to supply the entire police department with a needed piece of equipment, such as rechargeable flashlights, since a sizable percentage of arrests by non-narcotics personnel are nevertheless drug related?
The statutory authority governing the expenditure of proceeds from drug asset forfeitures by a local police department is La. R.S. 40:2616(B)(3)(a) which provides only that proceeds from drug asset forfeitures are "to be used in drug law enforcement." Given a lack of guiding authority, both statutory and jurisprudential, the responses to your questions must rest on common sense and the purpose of La. R.S. 40:2616(B)(3)(a).
In response to your first question, it is the opinion of this office that the purpose and intent of the requirement that drug asset forfeiture money be spent on drug law enforcement is to decrease drug related crime.  This purpose can be fulfilled by funding a rehabilitation program for persons who are on probation or incarcerated.  The connection between drug use and crime is well established. Therefore, the use of drug asset forfeiture proceeds to reduce drug use fulfills the purpose and intent of La. R.S. 40:2616 (B)(3)(a) by reducing the incidence of drug related crime.  Thus, the Baton Rouge Police Department's funding of a drug rehabilitation program seems to be an appropriate use of drug asset forfeiture proceeds.
In response to your second question, A.G.O. No. 93-165 addressed a similar issue wherein we gave the opinion that proceeds from drug asset forfeitures could be used to provide fixtures for adequate lighting in areas known to have frequent illegal drug traffic.  It is important that the nexus between the expenditure of these proceeds and drug law enforcement be clearly explainable particularly under circumstances where drug asset forfeiture proceeds are being utilized by law enforcement agencies as a whole rather than solely by their narcotics divisions. While it appears that it may be within the letter of the law to purchase flashlights for the entire police force, the nexus specifically to drug law enforcement may be tenuous as presented in your opinion request.
I hope the foregoing has adequately answered your questions.  If our office can be of any further service to you, please do not hesitate to contact us.
Sincerely,
                         RICHARD P. IEYOUB Attorney General
                         BY: KAREN L. GODWIN Assistant Attorney General
RPI/KLG:ckj